DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by CN102253506A (please note that the Examiner used the English translation provided on Google Patents).
Regarding independent claim 1, CN102253506A teaches throughout the text a detecting method, comprising: inspecting whether a display panel (LCD substrate 550) has a defective position (550); after acquiring the defective position of the display panel by the inspecting, using a first focused ion beam generated by a first ion overhaul apparatus (laser) to cut the defective position of the display panel, so as to strip a defect at the defective position and observe morphology of defect; and using a repair apparatus (540) to perform a repair treatment on the defective position after the defect is stripped; wherein an inspection apparatus for the inspecting of the defective position, 
Regarding claim 2, CN102253506A teaches the inspection apparatus is an optical inspection machine, the optical inspection machine uses an optical camera (read camera lens in figure 5) to scan the whole display panel for image capturing and compares data of a captured image with qualified parameters stored in a database of the optical inspection machine, to determine the defective position of the display panel and observe morphology of defect.  
Regarding claim 3, CN102253506A teaches the inspection apparatus is a second ion overhaul apparatus (photoetching), a second focused ion beam generated by the second ion overhaul apparatus is used to scan the display panel for imaging, to determine the defective position of the display panel and observe morphology of defect.  
Regarding claim 4, CN102253506A teaches a process of stripping the defect at the defective position, a scanning electron microscope (part of the inspection unit of figure 5) simultaneously is used to observe the defective position being stripped, to judge whether a result of the stripping meets a subsequent repair requirement in real-time.  
Regarding claim 5, CN102253506A teaches a process of using the repair apparatus to perform a repair treatment on the defective position after the defect is stripped, a scanning electron microscope is used to observe the defective position being repaired, to monitor the process of the repair treatment on the defective position of the display panel in real-time.  

Regarding claim 7, CN102253506A teaches two scanning electron microscopes (it teaches “up to five different groups” of optical systems) are used; one of the two scanning electron microscopes is used to observe the defective position being stripped in the process of stripping the defect at the defective position, and the one scanning electron microscope is abreast and fixed with the first ion overhaul apparatus; the other one of the two scanning electron microscopes is used to observe the defective position being repaired in the process of performing the repair treatment on the defective position, and the other one scanning electron microscope is abreast and fixed with the repair apparatus.  
Regarding claim 8, CN102253506A teaches (see step 210) before inspecting whether a display panel has a defective position, performing a thin film coating treatment on the display panel to obtain a thin film coating layer; wherein the defect at the defective position is a defect of the thin film coating layer.  
Regarding claim 9, CN102253506A teaches the thin film coating layer is formed by a sputtering coating process (step 210).

Regarding claim 11, CN102253506A teaches after using a repair apparatus to perform a repair treatment on the defective position after the defect is stripped but before performing a subsequent photolithography process on the display panel, performing an examination of repair quality on the repaired display panel and judging whether the repair quality of the display panel is qualified; performing the subsequent photolithography process on the display panel with qualified repair quality, performing a repair treatment rework on the display panel with unqualified repair quality, or discarding the display panel with unqualified repair quality.  
Regarding independent claim 12, CN102253506A teaches (similar to the claims above) detecting equipment, comprising: an inspection apparatus (530), configured to inspect a defective position of a display panel; a first ion overhaul apparatus (laser), configured to cut the defective position of the display panel; a repair apparatus (540), configured to repair the cut defective position of the display panel; wherein the inspection apparatus, the first ion overhaul apparatus and the repair apparatus are sequentially installed on a same production line (rail 522) in that order.  
Regarding claim 13, CN102253506A teaches the inspection apparatus is an optical inspection machine, or the inspection apparatus is a second ion overhaul apparatus.  
Regarding claim 14, CN102253506A teaches the detecting equipment further comprises a scanning electron microscope, the scanning electron microscope is 
Regarding claim 15, CN102253506A teaches the detecting equipment further comprises a scanning electron microscope, and the scanning electron microscope is movably disposed between the first ion overhaul apparatus and the repair apparatus.  
Regarding claim 16, CN102253506A teaches the detecting equipment further comprises two scanning electron microscopes, one of the two scanning electron microscopes is juxtaposed and fixed with the first ion overhaul apparatus, and the other one of the two scanning electron microscopes is juxtaposed and fixed with the repair apparatus.  
Regarding claim 17, CN102253506A teaches the detecting equipment further comprises a thin film coating apparatus, and the thin film coating apparatus is disposed at an upstream position of the inspection apparatus.  
Regarding claim 18, CN102253506A teaches the detecting equipment further comprises a repair quality examination apparatus, the repair quality examination apparatus is configured to perform an examination of repair quality on the display panel after the cut defective position is repaired, and the repair quality examination apparatus is disposed a downstream position of the repair apparatus.  
Regarding claim 19, CN102253506A teaches the repair quality examination apparatus is a third ion overhaul apparatus (reference teaches up to five groups or stations).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879